DETAILED ACTION

Status of Application, Amendments and/or Claims
The Art Unit location and the examiner of your application in the PTO have changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Zachary C. Howard, Art Unit 1646, Technology 1600.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 11/5/19 has been entered in full. Claims 1, 7, 8, 11, 12, 15, 20, 25, 34, 36, 39, 44 and 45 are amended. Claim 3 is canceled. New claims 48 and 49 are added. Claims 1, 4, 7, 8, 11, 12, 15, 20, 24-26, 34, 36, 39, 41, 42, 44, 45, 48 and 49 are pending.

Election/Restrictions
New claim 48 further limits the chimeric receptor of claim 1, and is herewith placed in Group I. New claim 49 is directed to a vector comprising the nucleic acid of claim 26, and is herewith placed in Group III.
Applicants' election with traverse of Group I, claims 1, 4, 7, 8, 11, 12, 15, 20 and 48, in the reply filed on 11/5/19 is acknowledged. 
The first ground of traversal is that the cell of Group II comprises a chimeric receptor that is the same as the chimeric receptor of Group I, and therefore the cells comprise the invention of Group I and thus the two groups share unity (pg 9).
This argument has been fully considered and is found persuasive. The restriction between Groups I and II is withdrawn, and claims 24 and 41 of Group II will be considered along with the claims of Group I.
The second ground of traversal is that the narrowing amendments to the claims overcome the lack of unity established by the cited prior art, Huang et al (pg 9).
This argument has been fully considered, and while it is found persuasive with respect to Huang et al, in view of the prior art rejections set forth below the technical feature linking the inventions of Groups I and II to each of Groups III-V does not 
Claims 25, 26, 34, 36, 39, 42, 44, 45 and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 4, 7, 8, 11, 12, 15, 20, 24, 41 and 48 are under consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
(1) The title of the invention, "RECEPTOR", is not descriptive because it is directed generically to any receptor, but the claims are limited to a chimeric receptor comprising ligand-binding exodomain and cytokine receptor and T-cell signaling endodomains. A new title is required that is clearly indicative of the invention to which the claims are directed.
(2) The disclosure is objected to because it contains an embedded hyperlink (browser-executable code) at page 18, line 3. Applicant is required to delete the embedded hyperlink; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 (VII).
(3) An amino acid sequence appears in Figure 5, but this sequence is not identified by reference to the appropriate sequence identifier, which appears to be SEQ ID NO: 27, in either the brief description of Figure 5 or in the figure itself, in accordance with 37 CFR 1.832(d).
Appropriate correction is required.

Claim Objections
Claims 12 and 48 are objected to because of the following informalities:
In claim 12, line 4, "endodomains" should be "endodomain".
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 depends from claim 3, but claim 3 has been canceled, rendering the limitations of claim 4 indefinite. As cancelled claim 3 depended from claim 1, claim 4 will be treated as depending from claim 1 for purposes of advancing prosecution.
The remaining claim(s) are rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.-Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Specifically, dependent claim 11 limits the chimeric receptor system of claim 7 to one wherein "the cytokine receptor endodomains of the first and second chimeric receptor associate leading to cell signaling". However, parent claim 7 already recites that the first and second cytokine receptor endodomains are "complementary", and the instant specification defines this term as meaning that "the first and second cytokine endodomains associate leading to cell signaling". Thus, by Applicants' own definition, the system of claim 7 already requires that the first and second endodomains associate, leading to cell signaling. Therefore, claim 11 recites a limitation that is already required by the parent claim. Therefore, dependent claim 11 is of improper dependent form because it fails to further limit the subject matter of parent claim 7.
	Applicants may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 4, 7, 8, 11, 12, 15, 20, 24, 41 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
The claims are directed to a chimeric receptor (claims 1, 4 and 48), or a system (claims 7, 8, 11, 12, 15 and 20) or cell (claims 24 and 28) comprising said receptor. As currently amended, the receptor includes three parts: (1) a ligand-binding exodomain; (2) a transmembrane domain; and (3) an endodomain with two parts: (a) a type I cytokine receptor endodomain alpha, beta or gamma-chain, and (b) an intracellular T cell signaling domain. The specification teaches that this type of chimeric receptor "grafts the binding specificity of, for example, an antibody, on to a combination endodomain which comprises both cytokine receptor endodomain and intracellular T-cell signaling components" (¶ 26, published application). 
The "cytokine receptor endodomain" is limited to one from an alpha, beta or gamma chain of a type I cytokine receptors, a list of which is provided in the specification at ¶ 159. The structure of each of these receptors was known in the prior art. Preferred embodiments include the IL-2 receptor beta chain, the IL-7 receptor alpha domain and the common gamma chain, as recited in dependent claim 2. 
The term "intracellular T cell signaling domain" is not defined by the specification; and thus encompasses any intracellular signaling domain derived from any receptor protein of a T cell. Examples of such given in the specification include the endodomains of the proteins CD3 zeta, CD28, OX-40, 4-1BB, CD2, CD27, ICOS and CD40 (recited in dependent claim 48). The working examples in the specification are limited to use of CD3 zeta (Examples 2-5; ¶ 380-386). The relevant art teaches that, "In T cells, the intracellular signaling domain of the TCR-CD3 complex transduces the necessary "signal 1" to kick-start the signaling cascade" (pg 6 of Jayaraman et al, 2020. 
The specification defines the term "ligand binding domain" as "the extracellular portion of the [chimeric receptor] which is involved in ligand binding" (¶ 224, published application). As such, the term "ligand-binding domain" is directed to a broad genus that comprises any protein structure that has the recited functionality of binding to any sort of ligand. The specification further provides general examples of ligand-binding domains, including "antibodies, antibody mimetics and T-cell receptors" (¶ 226). The specification provides teachings regarding the nature of the ligands starting at ¶ 228. The specification teaches that the ligand may be a "soluble ligand" such as a "tumour secreted factor" (¶ 230), and provides further examples of such, including prostate-specific antgen (PSA), carcinoembryonic antigen (CEA), vascular endothelial growth factor (VEGF) or Cancer Antigen-125 (CA-125)" (¶ 242). The specification further teaches that the ligand may be a tumour-associated cell-surface antigen (¶ 245), and provides 27 examples in Table 1, which correspond to 12 types of cancer. 
The general structure of antibodies are well-known in the art, and while the specific CDRs that bind to an particular epitope are not predictable based on said general structure, at the time of filing of the instant application, one or more antibodies were available that bind to each of the disclosed tumor associated factors and cell-surface antigens. Such is sufficient to provide a written description of the genus of antibodies that bind tumor-secreted factors or tumor-associated cell surface antigens. However, these examples do not correspond to in scope to the term "ligand-binding domain", which comprises other protein structures beyond that of antibody. The specification does not provide any specific examples of protein structures other than antibodies that bind to one or more of the specified tumor-associated proteins.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of "ligand-binding domains" and "T cell signaling domains", and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a chimeric receptor of claim 1, wherein the wherein the ligand-binding exodomain is an antibody that binds to a tumor-secreted factors or a tumor-associated cell surface antigens, and wherein the intracellular T-cell signaling domain comprises CD3 zeta, but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).



Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A chimeric receptor system of claim 15 comprising a chimeric receptor according to claim 1, that comprises a CD3 zeta endodomain, and an intracellular fusion protein, wherein the intracellular fusion protein comprises a cytokine receptor endodomain and a ZAP70 SH2 domain, and wherein the cytokine receptor endodomain of the chimeric receptor is complementary to the cytokine receptor endodomain of the intracellular fusion protein, does not reasonably provide enablement for:
A chimeric receptor system of claim 15 comprising a chimeric receptor according to claim 1, and an intracellular fusion protein, wherein the intracellular fusion protein comprises a cytokine receptor endodomain, and wherein the cytokine receptor endodomain of the chimeric receptor is complementary to the cytokine receptor endodomain of the intracellular fusion protein.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

It is acknowledged that the level of skill of those in the art is high, but it is not predictable from the limited teachings of the prior art and specification on how to construct a chimeric receptor system comprising an intracellular fusion protein wherein the chimeric receptor does not comprise CD3 zeta and wherein the intracellular fusion protein does not comprise ZAP70. Due to the large quantity of experimentation necessary to determine what other binding pairs could be used construct such a system, the lack of direction/guidance presented in the specification regarding same, lack of working examples and the teachings of the prior art and the complex nature of the invention, undue experimentation would be required of the skilled artisan to use the claimed invention.


Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 24, 41, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/124143, Liang et al, published 8/14/14 (cited on the 11/19/19 IDS). The earliest date to which the instant application claims priority is 10/23/15.
Claim 1 encompasses a chimeric receptor comprising three parts: (1) a ligand-binding exodomain; (2) a transmembrane domain; and (3) an endodomain with two parts: (a) a type I cytokine receptor endodomain alpha, beta or gamma-chain, and (b) an intracellular T cell signaling domain.
	'143 teaches chimeric receptors throughout; e.g., ¶ 7, including those with an extracellular antigen-binding domain and an intracellular signaling domain; e.g., claim 1 on page 54 recites a "first polypeptide comprising a first extracellular antigen binding domain that binds a first antigen, and a first intracellular signaling domain". '143 further teaches that the intracellular signaling domain can be a CD3ζ (CD3 zeta) signaling domain (e.g., claim 26 depending from claim 1), which is a type of intracellular signaling domain. '143 further teaches that the receptor includes a transmembrane domain; e.g., claim 5 depending from claim 1. '143 further teaches that the receptor includes a T cell survival motif selected from a group including an intracellular signaling domain of IL-7 receptor (IL-7R) (e.g., claim 32 depending from claims 31, 29, 28, 26 and 1), which is a type I cytokine receptor as defined in the instant specification. The IL-7R receptor is composed of two polypeptides, one of which is an alpha chain and one of which is a 
	Claim 4, as set forth above, is indefinite for depending from canceled claim 3, but for purposes of advancing prosecution has been interpreted as depending from claim 1. Claim 4 encompasses a receptor of claim 1 wherein the cytokine receptor endodomain is selected from a group including an IL-7 receptor alpha chain or the common γ-chain. The teachings of '143 described above that anticipate claim 1 are directed to use of an IL-7 receptor intracellular signaling domain, which is inherently either an alpha or the common gamma chain. As such, the teachings described above also anticipate claim 4.
	Claim 24 is directed to a cell which comprises the receptor of claim 1. '143 further teaches T lymphocytes, which are cells, comprising the chimeric receptors described above; e.g., claim 1 on page 54. As such, the teachings of '143 also anticipate claim 24.
	Claim 41 is directed to a pharmaceutical composition comprising a plurality of cells according to claim 24. '143 further teaches that the T lymphocytes, which is plural, of the invention may be formulated in pharmaceutically-acceptable solutions, which meets the limitation of a pharmaceutical composition; e.g., ¶ 128, page 43. As such, the teachings of '143 also anticipate claim 41.
	Claim 48 limits the receptor of claim 1 to one wherein the intracellular T-cell signaling domain comprising one or more elements from a group including a CD3 zeta endodomain. The chimeric receptor taught by '143 described above for claim 1 includes a CD3 zeta endodomain. As such, the teachings of '143 also anticipate claim 48.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 11 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2014/124143, Liang et al, published 8/14/14 (cited on the 11/19/19 IDS), as applied to claim 1 above, and further in view of Carrette et al, 2012, Semin Immuno. 24(3): 209-217.
Claim 7 is directed to a chimeric receptor system comprising two chimeric receptors of claim 1, and further wherein the cytokine receptor endodomains of each are complementary. The instant specification defines the term "complementary" as indicating "that the first and second cytokine endodomains associate leading to cell signaling", which is also recited in dependent claim 11.
'143 further teaches a chimeric receptor system with a first chimeric receptor with an extracellular antigen binding domain and an intracellular CD3 zeta domain, and the second chimeric receptor with an extracellular antigen binding domain and a co-stimulatory domain; e.g., ¶ 58. The co-stimulatory domains include CD28 (e.g., ¶ 61), which is an intracellular T cell signaling domain. '143 further teaches that both of the receptors may comprise a T-cell survival motif from IL-7R; e.g., "[I]n any of the above specific configurations, either or both of said first polypeptide or said second polypeptide comprises a T cell survival motif, e.g., a T cell survival motif from … IL-7R" (¶ 65 on page 21). Thus, '143 teaches a chimeric receptor system comprising two chimeric receptors of claim 1. However, '143 does not specify that the two T cell survival motifs are complementary to each other.

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the chimeric receptor taught by '143 in order to use the IL-7R alpha chain and gamma chain taught by Carrette as the respective T cell survival domains in the first and second polypeptide. The person of ordinary skill in the art would have been motivated to make this change in order to introduce both portions of the heterodimeric IL-7R receptor into the chimeric receptor system taught by '143, and thus use the "IL-7R receptor" as taught by '143 as the T cell survival domain. The person of ordinary skill in the art would have had a reasonable expectation of success in making the chimeric receptor system because it simply requires making two chimeric receptors using the same techniques taught by '143, and would have a reasonable expectation of success in using the chimeric receptor system in view of the teachings of Carrette that the alpha and gamma chain work together in signaling. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Such a modified system also meets the limitations of claim 11, which limits claim 7 to one wherein the two endodomain associate to lead to cell signaling.
Claim 20 is directed to a chimeric receptor system comprising a chimeric receptor according to claim 1, and a transmembrane protein, wherein the latter comprises a cytokine receptor endodomain, and wherein the cytokine receptor endodomain of the chimeric receptor is complementary to the cytokine receptor endodomain of the transmembrane protein. The limitations of this claim are also met by the modified chimeric receptor system, obvious over the teachings of '143 in view of Carrette, that meets the limitations of claim 7, described above. This is because the 

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646